This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2012).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A14-0219

                                  Sharon Lee Brendalen,
                                       Respondent,

                                 Nathan Daniel Watschke,
                                      Respondent,

                                           vs.

                                     Laxman Sundae,
                                       Appellant.

                                 Filed September 8, 2014
                                        Affirmed
                                      Hooten, Judge

                               Dakota County District Court
                               File No. 19AV-CV-13-2620

Sharon Brendalen, Eagan, Minnesota (pro se respondent)

Nathan Watschke, Eagan, Minnesota (pro se respondent)

Laxman S. Sundae, Rosemount, Minnesota (pro se appellant)

         Considered and decided by Cleary, Chief Judge; Halbrooks, Judge; and Hooten,

Judge.

                         UNPUBLISHED OPINION

HOOTEN, Judge

         Appellant-landlord challenges several decisions made by the district court in a

dispute with respondent-tenants, claiming that his due process rights were violated.
Because appellant failed to complete the necessary repairs to the leased property as

ordered, the district court did not err in returning the escrowed rent to respondents, and

there is no merit to appellant’s due process claims, we affirm.

                                          FACTS

       This case involves a dispute between appellant-landlord Laxman Sundae and

respondent-tenants Sharon Brendalen and Nathan Watschke. Brendalen and Watschke

began leasing a residence in Rosemount from Sundae 12 years ago. On August 15, 2013,

they wrote Sundae a letter outlining problems at the property, including low water

pressure, mold in the bathroom, and overflowing gutters. Sundae responded by serving

them with a notice to vacate.

       Brendalen and Watschke filed an affidavit of rent escrow under Minnesota

Statutes section 504B.385 (2012), alleging that the residence suffered from several code

violations, and the district court ruled in their favor. The district court found, “There is a

lot of mold in the bathroom, the water pressure is non-existent, [and the] gutters around

the garage need to be replaced.”       The district court concluded that Brendalen and

Watschke had proven that there was “[a] violation of any of the covenants of habitability”

and ordered Sundae to remedy the issues by November 29. It specifically required

Sundae to “gut and replace [the] entire bathroom,” “test [the] water pressure and make

repairs as needed,” and “repair [the] gutters.”       The district court also ordered that

Brendalen and Watschke’s rent would not be released until Sundae showed that the

ordered repairs had been completed.




                                              2
       In October 2013, Sundae requested a court order allowing him to enter the

property, inspect and take photos of damage, and repair the issues identified in the district

court’s escrow decision. The district court issued an order allowing Sundae to access the

property with a police escort for one day “for the purposes of taking photographs and

inspecting the bathroom and gutters and testing the water pressure.” The order also

required the parties to agree on dates when Sundae and his contractors could access the

premises to make the repairs.

       On December 2, Brendalen requested that the district court return $1,800 in

deposited rent because Sundae had failed to complete the ordered repairs by the district

court’s November 29 deadline. The district court held a hearing the next week and found

that Sundae “did not start with work [on the property violations] until after November 24,

2013, and prior to that had [Brendalen and Watschke] evicted.” It ordered the deposited

rent released to Brendalen and Watschke. Sundae asked the district court to reconsider.

In a letter to Sundae, the district court judge’s law clerk stated that the court was denying

Sundae’s request for reconsideration. Sundae appeals.

                                     DECISION

                                             I.

       Brendalen and Watschke, claiming multiple code violations in the residence,

deposited the rent with the court administrator under the procedures set forth in Minn.

Stat. § 504B.385, subd. 1 (2012). Sundae challenges the district court’s order returning

the rent to Brendalen and Watschke. Rent may be escrowed by a tenant “[i]f a violation

exists in a residential building.”     Minn. Stat. § 504B.385, subd. 1(a) (2012).          A


                                             3
“violation” is defined as “a violation of any [applicable] state, county or city health,

safety, housing, building, fire prevention, or housing maintenance code.”      Minn. Stat.

§ 504B.001, subd. 14 (1) (2012). “Any rent found to be owed to the residential tenant

must be released to the tenant.” Minn. Stat. § 504B.385, subd. 10 (2012). If a violation

has been found, the rent will only be released to the landlord if he remedies the violation

before the hearing. See id. (“If the court finds that a violation existed, but was remedied

between the commencement of the action and the hearing, it may order rent abatement

and must release the rent to the parties accordingly.”).

       The district court found that Sundae, instead of complying with the order to

remedy the code violations, evicted Brendalen and Watschke. Due to Sundae’s failure to

remedy the code violations by November 29, 2013, the district court ordered that the

escrowed rent was to be returned to Brendalen and Watschke. We may not set this

finding aside unless it is clearly erroneous, giving “due regard” to the district court’s

opportunity “to judge the credibility of the witnesses.” Minn. R. Civ. P. 52.01. A district

court’s finding of fact is clearly erroneous when “the reviewing court is left with the

definite and firm conviction that a mistake has been made.” Fletcher v. St. Paul Pioneer

Press, 589 N.W.2d 96, 101 (Minn. 1999) (quotation omitted).

       Sundae contends that after receiving the district court’s order to remedy the code

violations, he inspected the bathroom and found no indication of mold. He claimed that

only the front end of the bathtub needed repair and he attributed any damage to

Brendalen and Watschke. Instead of repairing the bathroom as ordered, Sundae argued

that the district erred in finding the bathroom had code violations.


                                              4
       However, a party’s disagreement with the district court’s findings does not render

those findings clearly erroneous. See State v. Larson, 393 N.gW.2d 238, 241–42 (Minn.

App. 1986) (stating that fact-finder “is not obligated to believe” party’s plausible

alternative explanation). And on appeal we must defer to the district court’s resolution of

conflicting evidence. See Am. Bank of St. Paul v. City of Minneapolis, 802 N.W.2d 781,

789 (Minn. App. 2011) (“[I]t is the district court’s exclusive responsibility to reconcile

conflicting evidence.”). Doing so here, we conclude that the district court did not err by

finding code violations, ordering that they be remedied, and returning the rent to

Brendalen and Watschke when they were evicted by Sundae and the ordered repairs were

not completed.

                                             II.

       Sundae raises two issues in conjunction with the district court’s denial of his

request for reconsideration of its decision to return the rent. We note first that this ruling

is not appealable. In Baker v. Amtrak Nat’l R.R. Passenger Corp., we held that the

district court’s denial of a party’s request to bring a motion to reconsider was not

appealable because at the time the party made his request, “his action had been

determined and judgment had been entered[, so n]o further action by the trial court was

needed to permit [him] to take an appeal.” 588 N.W.2d 749, 755 (Minn. App. 1999). We

reasoned that the district court’s denial of the party’s reconsideration request was not an

order “‘which, in effect, determines the action and prevents a judgment from which an

appeal might be taken.’” Id. (quoting Minn. R. Civ. App. P. 103.03). The same analysis

applies here. The district court ruled on the rent disbursement and did not disturb that


                                              5
determination by denying Sundae’s request for reconsideration. Any issues Sundae had

with the district court’s decision to return the rent to Brendalen and Watschke could be,

and have been, raised on appeal.

       Even if we were to consider Sundae’s contentions, they do not warrant reversal.

Sundae first argues that denying the request in a letter signed by the district court judge’s

law clerk was a “dereliction of duty by the Court.” Minnesota General Rule of Practice

115.11 states, “Motions to reconsider are prohibited except by express permission of the

court, which will be granted only upon a showing of compelling circumstances.”

Notably, Rule 115.11 “does not state that the court shall respond to the request by order.”

Baker, 588 N.W.2d at 755. Accordingly, the district court did not err by denying it in a

letter rather than an order.

       Sundae also argues that the district court’s refusal of his reconsideration request

was “racially discriminatory.” This argument is completely meritless. Nothing in the

district court’s decision indicates that any party’s race was a consideration, let alone a

deciding factor, and Sundae does not identify any facts that suggest otherwise. For these

reasons, not only is the district court’s reconsideration decision not appealable, Sundae’s

arguments against it fail.

                                            III.

       Sundae also asserts that he was denied due process of law and a fair trial because

he was unable to enter the rental property. He states that the district court “completely

ignored [his] Motion to enforce subpoena to enter and inspect the property” and “denied

[his] motions to let him enter the subject property to make repairs.” This argument is


                                             6
unsupported by the record. Sundae references a discussion with a district court judge

about his supposed motion, but the record contains no transcripts of hearings before that

judge. See Mesenbourg v. Mesenbourg, 538 N.W.2d 489, 494 (Minn. App. 1995) (“An

appellant has the burden to provide an adequate record.”).           Furthermore, Sundae

successfully sought an order to enforce the subpoena allowing him to inspect and

photograph the areas at issue in the rental property. The district court ordered that

Sundae, with a police escort, would have access to the property for one day to inspect the

bathroom and gutters, and that Sundae and his contractors would have access for repairs

between 8 a.m. and 4 p.m. on dates agreed upon with Brendalen and Watschke. The

record contains no other motions or orders concerning Sundae’s access to the property.

                                            IV.

       Sundae finally contends that the district court destroyed more than 20 of his

submitted exhibits and refused to accept other evidence. The only transcript in the record

is one and one-half pages long, and it simply indicates that the court asked for Sundae’s

exhibits and stated that it would review them for admissibility. None of the rulings that

Sundae refers to are included in the transcript. Because Sundae fails to identify the

exhibits that were allegedly destroyed and does not explain why the district court’s

rejection of the exhibits was improper, his claims on this issue are waived. See State v.

Modern Recycling, Inc., 558 N.W.2d 770, 772 (Minn. App. 1997) (“An assignment of

error based on mere assertion and not supported by any argument or authorities in

appellant’s brief is waived and will not be considered on appeal unless prejudicial error is




                                             7
obvious on mere inspection.”) (quoting Schoepke v. Alexander Smith & Sons Carpet Co.,

290 Minn. 518, 519–20, 187 N.W.2d 133, 135 (1971)).

      Affirmed.




                                         8